MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. César Augusto Rodríguez Villanueva, identificado con
Documento de Identidad Nacional N” 09068271, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte la empresa, ASC PERU LDC (Sucursal Perú), identificada
con RUC N* 20297299051, con domicilio en Calle Santander N” 186 — Ofc. 202,
Miraflores, Lima 18, representada por su Apoderado, señor Hugo Humberto Alburquerque
Cardoza, con facultades inscritas en el Asiento 005 y 006, de la Ficha N? 40292 del Libro de
Sociedades Contractuales y Otras Personas Jurídicas del Registro Minero, a quien en
od adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
003-2005-MEM/DM, de fecha 5 de enero de 2005, que designa al Ing. César Augusto
Rodríguez Villanueva como Director General de Minería y la Resolución Ministerial N* 534-
2004-MEM/DM que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, — 31 ENE, 2005

ed /

ESTADO PERUANO
Ing. César Rodríguez Villanueva

Director General de Minería

[MINISTERIO DE ENERGIA Y MINAS)

DPDM i

FOLIO

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. César Augusto Rodríguez Villanueva, identificado con
DNI N* 09068271, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”;
Y,

(ii) ASC PERU LDC (Sucursal Perú), identificada con RUC N* 20297299051, con
domicilio en Calle Santander N* 186 — Ofc. 202, Miraflores, Lima 18, representada por su
Apoderado, señor Hugo Humberto Alburquerque Cardoza, con facultades inscritas en el
Asiento 005 y 006, de la Ficha N* 40292 del Libro de Sociedades Contractuales y Otras
Personas Jurídicas del Registro Minero, a quien en adelante se le denominará “EL
INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

Í 1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 13 de junio de 2004 la suscripción del Contrato
N de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

NJ) Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 2 278 300,00 (Dos Millones Doscientos
Setenta y Ocho Mil Trescientos y 00/100 Dólares Americanos), en un plazo de veinticuatro
(24) meses contado a partir del mes de enero de 2005 hasta diciembre de 2006.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
ww del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 534-2004-MEM/DM,
publicada en el Diario Oficial El Peruano el 6 de enero de 2005, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:
Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los

beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de

su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección

á General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las

normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,

luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
A Y MINAS
M

MINISTERIO DE ENERGIA Y MINAS H

programa de inversión en exploración comprometido. Entiéndase por inicio de
Operaciones productivas el término establecido en el segundo párrafo del artículo 3” del
Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje
Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o

validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

pr El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

ON

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días

/ hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo

/ dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) dias calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los de 31 días del mes de enero de dos mil cinco.

Ing. César Rodríguez Villanueva

Diroctor General de Minería

ANEXO N? |

ASC PERU LDC (Sucursal Perú)

CRONOGRAMA DE INVERSIÓN EN EXPLORACIONES-—
2005 - 2006
(US$)

1.- Administración Lima
12 - Mapeo Geológico, Trincheras, Toma de Muestras 116,250] 200,250]
13.- Levantamiento Topográfico 5,200] 9,900] 15,100] 0.66
14 - Análisis de Muestras Mineras 332,720] 72,000] 404 720]
|5.- Programa de Perforación 854,700]

6.- Obras Civiles
6.- Estudios Geofísicos ol 0.00
8 - Nuevas Propiedades Mineras 49,980] 55,380] 2.43

9.- Apoyo a la comunidad y Entes Educativos
10.- Gastos de Terrenos Superficiales

111.- Estudio de Medio Ambiente
112.- Otros Gastos
113.- Pago de Vigencia

114.- Evaluación Económica

CAGIA Y MINA

|

PoJuIQuIO93 UDIDEN|EAZ =p |

epuabia ap oSed -El|

SOJSeg sono “zh

aJUaIQUIY DIPSIA ap olPmis3 =1 ||
sajeroyadng soualJa| ap sojseg - 01,
songeonp3 sajuz Á pepiunwoo ej e oAody -6|
SeJauly sopepeldo1d Senan -8

s00/s/J089 SOIPnys3 -'9

SINO seugo - a]

UNIDeJ0JJad ap euelBoJ4 - sg]

SeJaulyy SE]sanA ep SISIJpUY -p]
ooyebodo| oJuajuejuers”] - El

SeJsanpy ap ewo] “sesayoun] “o9bojoas vadejy - |

eur] UOIONSIUIup y ||

(ssn)
500Z ONV
SANOI9VYO1dX3 NA NOISY3ANI 30 VAVHDONOYI
(nuag ¡esinans) 907 NYAd DSV

1.N OX3NV
OL A
EoIuIQUOOz UOIOEN|eAz —p |
erouaBiA ap OBed El
SOJSeg SONO -Z|,
aJua/quIy OIPalA 3p OIPnis3 ="L |
sajeloyiedng soua1Ja] ap sojseg - 01]
SOAIEonp3 sajuz Á pepiunuoo ey e oáody -6
SeIauly sapepardoJd SEAanN - 8

09/sJ039 solpnis3 -'9|

UoOBIOpJ9S ap BuRIDold 5
SeI3uIIN SENSININ AP SISIIPUY =p

ooelbodo] oJuaILejuens? €

Sessenj ap eulo, 'sessyou] "00169039 oadeW - |
Pur] UOlOeSIUILIpy = |

($sn)
9007 ONV
SANOI9 WHO 14X3 N3 NOISY3ANI 30 VANVIDONOYO
(nuad ¡esun9ns) 907 NYid ISV

1oN OXNV
DE ENERGIA Y MINAS |

DPDM - DGM ¡

ANEXO III
ASC PERU LDC (SUCURSAL PERU)

CONCESIONES MINERAS

TTEM NOMBRE DE CONCESION CODIGO HECTAREAS
UNICO
1 3ONNAZCA 1 010032702 | 100
2 / 30NNAZCA 2 010048402 [300
3 30NNAZCA 3 010048802 [100
41 31NACARI 1 010032602 [200
5 31NACARI 2 010032802 [200
6 7 31NACART-3-03 010194803 [600
¡ES ANTUYO 1 010134502 |750
8 ANTUYO 11 010134402 |200
9 / ANTUYO IV-04 010035104 [200
6 10 / ANTUYO V-04 010035204 [100
11 7 ANTUYO VI 04 010043704 [100
12 ANTUYO-11I-03 010343503 |100
EJEA ASC 200 010096502 [200
14 ASC128 010428696 [1000
15 / ASC129-1 010280797 [1000
[16 / ASC130 010434796 [400
17 / ASC131 010434696 [100
18 7 ASCI46 010280197 [1000
19 / ASC147 010326797 [500 |
20 CAJAB 01-03 010261803 [60.03 |
21 CARHUA-03-03 010361403 |187 |
22 / CIELO 1-03 010046803 [200
23 7 CIELO 10-03 010373003 |786.06
24 / CIELO 11-03 010373103 |200
25 CIELO 12-03 010373203 |100
26 CIELO 2-03 010046903 [400
27 / CIELO 3-03 010047003 [400
w 28 / CIELO 4-03 010372403 |224.59
29 Z  |[CIELO5-03 010372503 [400 o 7
30 CIELO 7-03 010372703 [523.4
31_// CIELO 9-03 010372903 |229.27
327 EL TIO 1 010053101 [700 |
/ EL TIO II 010053301 |300 |
EL TIO 1V 010097902 [300 |
EL TIO 1X-03 010261903 [300
EL TIO Y 010123402 |130
EL TIO VIL 010123302 [200
EL TIO VILI-03 010117303 |400
EL-TIO-1 010053201 |1000
ESQUILACHE 1 010079600 [1000
ESQUILACHE 2 010079500 [600
ESQUILACHE-3 010044401 [300

43 / | HUANA26K 1 010079101 [300
4 / HUANA26K 10 010153402 [200
45 / | HUANA26K 2 010079201 [400
46 7 HUANA26K 3 010010702 734.97
47 y | HUANAZ6K 4 010013902 200
48 HUANA26K 5 010030202 |400
49 £ HUANA26K 6 010047102 559.94
50 HUANA26K 7 010047702 [200
51 HUANA26K 8 010153302 |500
52 Y HUANA26K 9 010153202 [200
53 Z,  |HUANA26K11-03 010046403 [200
54  /_  |HUARO 02-03 010226103 |261.66
55 _  |HUARO 03-03 010226203 |19.05
56 Z/  |HUARO 04-03 010226303 [11.85
57 2  |JIRKAKORI1 010015703 [400
58 / LAGU 1-03 z E 010155703 [69.92
59 Z LAGU 2-03 ? y 010155803 [300
60_Y LOMA 1 010153102 |500
61 Y [OTUZCO 7-03 010169603 [200
627 PEÑA AZUL 1 010003103 [800
63_£ PEÑA AZUL 2 Xx 4 010003203 [600
64 / PEÑA AZUL 3. X 010003303 [400
65 Y [PORVENIR 1-03 010046603 [400
66 |SAGOLLAN 1-03 010047703 [400
67 SAGOLLAN 10-03  Z 010272503 [400
68 SAGOLLAN 11-03 ¿ 010272603 [400
69 SAGOLLAN 12-03 Ex 010272703 [600
70 7 [SAGOLLAN 2-03 010047803 [400
71 / | SAGOLLAN 3-03 010047903 [300
72 Z [| SAGOLLAN 4-03 010048003 [300
73 [SAGOLLAN 5-03 010216103 [300
74 £ |SAGOLLAN 6-03 010216203 [300
75 Z— [SAGOLLAN 7-03 010272203 [400
76 | SAGOLLAN 8-03 010272303 [600
77 2 |SAGOLLAN 9-03 010272403 [600
78 Z [SALAVERRY I 010097401 [200
79 2 [SALAVERRY 11 010097501 |200
80 [SALAVERRY III 010112401  |200
81 /_ [SALAVERRY IV 010038902 |200
82 Z [SANTA ROSA 16F 1 X% + 010153502 [312
83 SANTA ROSA 18G 1 * 010153602 |220
84 / TARUKA 1 010140002 [300
85 / TARUKA 2 010181202 [100
86_ TARUKA 3 010181302 [400
87_ / TARUKA IV 010221502 [300
88 / TARUKA 1X-03 010046703 500
89 _/ TARUKA V 010221602 [100
90 1 TARUKA VI 010015003200
E TARUKA VII-03 010029603 |300
92 7 TARUKA VIII-03 010032703 |400
93  [TARUKA X-03 010098703 [200

94 7, [TARUKA XI-03 010098603 |300
95 TARUKA XII-03 010098503 [300
96 TARUKA XIII-03 010098403 |300
97 TARUKA XIV-03 010098303 |200
98 7 [TARUKA XIX-03 010366103 |400
99 /__| TARUKA XV-03 010098203 400
100 |TARUKA XVI-03 010103103 [300
101 TARUKA XVII-03 010103003 [200
102 /_ | TARUKA XVIII-03 010363003 |100
103 /_ | TARUKA XX-03. 010365803 |600
104 | TARUKA XXI-03 010366603 |400
105“ |TARUKA XXII-03 010366703 |300
106 2 |TARUKA XXILI-03 010366803 |300
107 / |TARUKA XXIV-03 010366903 |400
108 TARUKA XXV-03 010369003 [300
109 / | TARUKA XXVI-03 010368903 [400
110 ¿| TARUKA XXVIL-04 010056604 [200
111 Z | YAUY 01-03 010155903 [400

Lima, jueves 6 de enero de 2005

ANEXO II

NORMAS LEGALES Kal

ANEXO DE LA RESOLUCIÓN MINISTERIAL

N2 533-2004-MEM/DM
ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN

Pág 284049 —

SUBPARTIDA

DESCRIPCIÓN
NACIONAL

9027,30.00.00 | Espectrómetros, espectofótómetros y espectrógra-
tos que utilicen radiaciones ópticas (UY, visibles,.1R)!

DERECHO A LA DEVOLUCIÓN DEL 9030.39.00.00 | Los demás instrumentos y aparatos para medóa 6
«IMPUESTO GENERAL A VENTAS control de tensión, Intensidad, resislancia o poten-
E IMPUESTO DE PROMOCIÓN MUNICIPAL cia, sin disposiivo registrador
MINERA ANCASH COBRE S.A. .
: SERVICIOS .
LBIENES
sumamos | ESCAPCÓN a) Servicios de Operaciones de Exploración Minera
- EP DE patrográficos |
2508.10.00.00 | Bentonta - Geológicos y geotécnicos (Incluye , mineragráficos,
23824.80.80.00 | Preparaciones para fluidos de pertoración de po-| | | orocaos. Testucón fologramética, Fefegris Se ¡mecánica
208 ("lodos") -

o - Servicios gaollsicos Ímicos [Incluya ensayes).
3520:90:8.00/ | profctorts rios de dla felic Ta pai damas ] rider roto
$401.10.00.00 con puntera metálica de protección (porcusa e
(8508,10.00.00 | Cascos de seguridad - Sic aerdpogriio.
722.80.00.00 | Barras huecas para perforación de aceros aleados Servicios de interpretación muliespectral de imágenes ya sean

o sin alear S satelitales o equipos agrotransportados.
7304.21.00.00 To aio los tipos utlizados para la - Ensayes de laboratorio (análisis de minerales, suelos, agua, 810)
haria meses po En E mi aa cammar| | [PL Otos Senicios Vnlados als Acividados de Espleración Minera
as paños y coro E - Senicio de alojamiento y alimentación del personal operativo del
8207.19.10.00 | Trápanos y coronas excepto de cermet Tula del Proyect
8207.19,21.00 | Brocas diamantadas excaplo de cermet - Servicio de asesoría, consultoría, estudios técnicos especiales y
8207.19.29.00 | Las demás brocas excepto de cermet y diamantadas | | | auditorias destinados a las actividades de exploración minera
8207.19.30.00 | Barrenas integrales - Sons de dsofo,corsuccn, memj ul, circo y
, 7 mecánico, armado y desarmado de maquinarias y equipo necesario
s2076.60.0 | Los más ls itecanbialas de puden y | | afro! del eran Miman.
Tr - Servicios de inspección, mantenimiento y reparación de maqu-
=> Les Eo ma A nara y equipo utlizado en las actividades de exploración minera.
be br cba z = Alquiler o arrendamiento financiero de maquinaria, vehículos y
8430.41.00.00 E de sondeo o pertoración au= | | | equipos necesarios pata las actividades de exploración.
- Transporte de personal, maquinaria, lerilas y sum
r5040.00.0 | Las comba máis de randy patera es | | | ro acid els acia as de ec Y a Orts
cepto autopropulsadas ción de campamentos.
8431.43.00.00 | Partes de las máquinas de sondeo o peoración de — Semvicios médicos y HOSpRalaroS,
la subpartida 8490.41 9430.48 - Servicios relacionados con la protección ambiental.
5242.9000 | Les danás cs par somas de lc porra || [Sonico de sigumas  iomélca
yos :
8825:10:1000 | Aparacs emisores d radicollonia o radtaegraña | |, Secos de comunicaciones, incluye comunicación radial, tl
8525.20.19.00 | Los demás aparatos emisores con aparalo recep- - '

tor incorporado de radioteletonía

8704.21.00.10 | Camionetas pick-up ensambladas con peso total con

carga máxima interior o igual a $ toneladas Dlesel

= Servicios de seguridad industial y contraincendios.
- Servicios de seguridad y vigilancia de instalaciones y personal
operativo.

8705.20.00.00

Camiones automóviles para sondeo o perforación

9006.30.00.00

Cámaras especiales para fotografía submarina o aé-
rea, examen médico de órganos intemos o para labo-
ratorios dde medicina legal o identífcación Judicial

$011.10.00.00

Microscopios astersoscopicos.

9011.20,00.00

Los demás microscoplos para Totomicrografía,
cinafotomicrografía o microproyección

9012,10.00,00

Microscopios, excepto los ópticos, difractógrafos

9014.20.00.00

Instrumentos y aparatos para navegación aérea o
espacial (excepto las brújulas)

9014.80.00.00

Los demás instrumentos y aparatos de navegación

9015.10.00.00 | Telémetros

9015.20.10.00

Teodolitos

9015.20.20.

Taquímelros

9015.30.00.00 |

Niveles

9015.40.10.00

Instrumentos y aparatos de fotogrametía, eléctri-
cos o electrónicos

9015,40.90.00

Los demás instrumentos y aparatos de fotograme-
tía excepto eléctricos o electrónicos

9015.80,10.00

Los demás instrumentos y aparatos eléctricos o
electrónicos excepto de fotogrametría

9015.80.90.00

Los demás instrumantos y aparatos excepto elécti-
cos o electrónicos

9015.90.00.00

Partes y accesorios

9020.00.00.00

Los demás aparatos respialorios y máscaras ani-
gás, excepto las máscaras de protección sin meca-

nismo ni ele! amovible

- Servicios de seguros.
[- Servicios de rescate, auxilio.

00107

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho a
la devolución del IGV e IPM a favor de ,

te la fase de exploración

RESOLUCIÓN MINISTERIAL
N? 534-2004-MEM/DM

Lima, 30 de diciembre de 2004

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se aprobó
'N* 27623, modificada por la Ley N*

y dispone la lución del | General a las
Ventas e Impuesto de Municipal a los titulares de la
actividad minera durante la fase de 1

ner la exploración;

Qua, el inciso c) del artículo 6? del citado Reglamento estipula
po e Era Maa,

te Resolución Ministerial del Ministerio de Energía y Minas,
previa opinión favorable del Ministerio de Economía y ;

Que, par Decreto Supremo N? 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto *

0

4
4
[

A

AAA ARA CARE E
* [6506.10.00.00 | Cascos de seguridad, ]

pág. 284050 El Peruano QUITE) ines

Lima, jueves 6 de enero de 2005
General a las Ventas e Impuesto de P. | TSUBPARTIDA DESCRIPCIÓN —

Que, ASC PERU LDC (SUCURSAL

al

Ministerio de Energía y Minas la aereción de un Contrato

la lista de blenes y

otorgará el derecho a la devo-
las Ven

a 9 Impuesto de | [8705.20.00.00 | Camiones Automóviles para sondeo o perforación.
Promoción Municipal, durante la fase de exploración; T9006.30.00.00 [Cámaras er e e onceo o peroración. |
Que, el Ministerio de Economía y [one mediante | [9006.30.00.00 [Cámaras especiales para fotografía submarina o ad

de órganos internos o para labo-
le ratorios de medicina legal'o denlicacón ia
; | [9011.10.00.00 [Microscopios estersoscópicos.

'on la opinión favorable del Viceministro de Minas y de
la Dirección General de Minería del Ministerio de Energía y

de Inversión en Exploración, adjunta:
servicios cuya adquisición
* lución del Impuesto Gene

Oficio N* 897-2004-EF/15, de fecha 23 de novia
2004, emitió opinión favorable a la lista de Nene y seryi:
clos presentada por ASC PERU LDG (SUCURSAL PERÚ);

Minas;
Da conformidad con lo dispuesto en el inciso £) del

artículo 6* del acto de la Y N? 27629,

por la Ley N* 27862 y al artículo

Organización y Funciones del Ministerio de

nas, aprobado por Decreto Supremo Ne 025 2004-EN

SE RESUELVE:

Artículo Único.- Aprobarla lista de plenes y servicios cuya

adquisición otorgará el derecho a la del Impuesto
General a las Ventas e Impuesto de Municipal a aparatos de fotogramatría, elóctri-
[der ASC a Loc UCURSALPER apald la fase cos O úlectónkos.
exploración, de acuerdo con el Anexo que forma parte 9018.40.90.00 [Los demás instrumentos y aparatos de folograme”
hi la te Ri .
o EN 9015.80,10.00 E as Hear ez alóctr
fa li : 80.10. s |¡rumentos y aparatos eláctricos-0
Regístrese, comuníquese y publíquese. elecrónicos excepto de Fologametr, 5
GLODOMIRO SANCHEZ MEJIA 9015.80.90.00 [Los demás instrumentos y aparatos excepto eléctri-
Ministro de Energía y Minas cos'o electrónicos.

ANEXO: DE LA RESOLUCIÓN MINISTERIAL
e N? 534-2004-MEM/DM

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL
IMPUESTO GENERAL A LAS VENTAS E
IMPUESTO DE PROMOCIÓN SAL EnAL DE
ASC PERU LDC (SUCURSAL PERÚ)

L BIENES
SUBPARTIDA
NACIONAL.

DESCRIPCIÓN

2508.10.00.00 | Bentonita.

[9824.30.60.00 | Praparacionas para lluldos de perloración de po-
208 (“lodos”), h

3926.90.80.00 | Protectores antiruidos de mataria plástica, za
$401.10.00.00 | Calzado con puntera metálica de protección,

, modificada
/09 del Reglamento de
la y Mi

NACIONAL

8704.21.00.10 [Camionetas 'ensambladas con paso total con
rin O ua e OS

9015.90.00.00_ [Partes y accesorios,
9020.00.00,00 [Los demás aparatos respiratorios y máscaras ant-
gás, excepto las máscaras de

sin meca»

pu nismo ni elemento filtrante amovible.
9027.30.00.00 |Espactrómetros, espectololómetros frios y
tos que utilicen radiaciones ópticas (A visibles, (A).

9030.39.00.00 [Los demás instrumentos y aparatos para medida o
3 Control de tensión, intensidad, resistencia o poten-
ñ z

cla, sin dispositivo registrador, y
ll. SERVICIOS
3) Servicios de raciones de Exploración Minera:
+ Topográficos Jésicos.
ÍS (Incluye patrográficos, mineragráficos,

- Senicios geofsicos y geoquínicas (incluya ansayes]
resis de parloración lamanina y de ciclaión reversa (roto
por 8).

- Servicios asrotopográficos.

7228.80.00.00 | Barras huecas para perforación de aceros algados
O sin alear.

7304.21.00.00 | Tubos de pertoración de los tipos ulizados para la]
extracción de petróleo o gas.

8207.13.10.00 Trépanos y coronas con parle operante de cermal.
8207.19.10.00 | Trépanos y coronas Sxcepto de cermet.
8207.19.21.00 | Brocas diamantadas excepto de cermet.

8207.19.29.00 | Las demás brocas excepto de carmet y diamantadás.

- Servicios de interpretación multiespectral de imágenes ya sean
Satelitales 9 equipos asrotransportados.

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).
[BJ Ovos Servicios Vincuados a ls Actvidados de Minera: |
. Servicio de alojamiento y alimentación del personal operativo del

Titular del Proyecto.
¡yosrvicio da asesoría, consultoría, estudios técnicos especiales y
Auditorias destinados a las actividades de axploración minera.

| la subpartida 8430.41 o 8430.49

8524.39.00.00 | Los ue discos para sistemas de lectura por ra-
yos lásar.

8525.10.10.00 | Aparatos emisores 38 radoldeloia y radoluegrala. |

8207. 19.30.00 | Barrenas integrales. - Sorviclos de disaño, construcción, montaje industrial, eléctrico y

8207.19.8000 | Los demás ús intarcambabls do proración y | | | Sango, arado y antaras y equipo necesario
sondeo. =

8207.19.30.00| Partes de diles Inercamblabos. A a y pol

8207.90.00.00 | Los demás útiles intercambiables, Alquilo o arrendamiento financaro de maquinaria, vehículos y

8430.41.00.00 | Las demás máquinas de sondeo o pertoración au- | | | equipos necesarios para las actividades de exploración,

LL Mbropulsadas. A ¡ Transporte de personal, maquinaria, equipo, maleriales y sum

8430.40.00.00 [ Las demás máquinas de sondeo y peroracón ax- | | | nisios necosaros para las actividades de exploración y la construc-
capto autopropulsadas, | | [ción di

8431.43,00.00 | Partes de las máquinas de sondeo o perforación de Servicios"médicos y hospitalarios.

- Servicios relacionados con la protección ambiental.
- Servicios de sistemas a informática.
» Servicios de Comunicaciones incluya comunicación radial, tele-

fonía satelital Jl

8525.20.19.00 e, aparatos emisores con aparato recep-
l

tor el 00108
[MINISTERIO DE ENERGY
j DPDM - DGM ¡

715 !
+ FOLIO: = y

1]
4 Números

MINISTERIO DE ENERGIA Y MINAS |

1 Letras

Señor Notario: = men

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ing. Edmundo de la Vega
Muñoz, identificado con Documento Nacional de Identidad N* 08208227, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41,
a quien en adelante se denominará el ESTADO); y de la otra parte la empresa, ASC PERU
LDC (Sucursal Perú), identificada con RUC N* 20297299051, con domicilio en Calle
Santander N” 186 — Ofc. 202, Miraflores, Lima 18, representada por su Apoderado, señor
Hugo Humberto Alburquerque Cardoza, con facultades inscritas en el Asiento 005 y 006,
de la Ficha N” 40292 del Libro de Sociedades Contractuales y Otras Personas Jurídicas
del Registro Minero de la Oficina Registral de Lima, a quien en adelante se le denominará
pu “EL INVERSIONISTA”;

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 31 de enero de 2005, al amparo de lo
dispuesto en la Ley N? 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N” 384-2006-MEM/DM, de fecha 4 de agosto
de 2006, que designa al ingeniero Edmundo de la Vega Muñoz como Director General de
Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 15 de agosto de, 2006

ESTADO PERUAN

Por:

EDMUNDO RE LA VEGAMUNÑOZ
ERÍA

DIRECTOR GE!

0 ASC PERU LDC (Sucursal Perú)

MINISTERIO DE ENERGIA Y MINAS '
DPDM - DGM ¿

Números

1]
4
|
|
|
MINISTERIO DE ENERGIA Y MINAS |

( Letras y

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y ASC PERU LDC (SUCURSAL PERÚ)

Conste por el presente documento el Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería, Ing. Edmundo de la Vega Muñoz, identificado con Documento Nacional de
Identidad N* 08208227, autorizado por el artículo 13” del Reglamento de la Ley N* 27623
y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
denominará el ESTADO, y,

(ii) La empresa ASC PERU LDC (Sucursal Perú), identificada con RUC N*
20297299051, con domicilio en Calle Santander N* 186 — Ofc. 202, Miraflores, Lima 18,
representada por su Apoderado, señor Hugo Humberto Alburquerque Cardoza, con
facultades inscritas en el Asiento 005 y 006, de la Ficha N* 40292 del Libro de Sociedades
Contractuales y Otras Personas Jurídicas del Registro Minero de la Oficina Registral de
Lima, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 31 de enero de 2005. En dicho contrato EL INVERSIONISTA se
compromete a ejecutar inversiones en exploración por un monto de US$ 2 278 300.00
(US$ 1 663 320,00 por el año 2005 y US$ 614 980,00 por el año 2006) en ciento once
(111) concesiones mineras.

EL INVERSIONISTA mediante escrito N” 1599152, de fecha 31 de marzo de 2006,
solicitó la modificación de su Programa de Inversión debido a que en el año 2006 la
inversión será de US$ 1 432 640,00; asimismo, solicitó la inclusión de las concesiones
mineras: Jehuamarca 1, Jehuamarca 2, Jehuamarca 3, Jehuamarca 4, Jehuamarca 5-05,
Joncojirca 1-05, Joncojirca 2-05, Joncojirca 3-05, Joncojirca 4-05, Joncojirca 5-05,
Joncojirca 6-05, Cielo 8-03, Cielo 13-05, Cielo 14-05, Cielo 15-05, Cielo 16-05, Cielo 17-
05, Cielo 18-05, Cielo 19-05, Cielo 20-05, Cielo 21-05 y Palla Palla 01-04.

La Dirección General de Minería, basada en el Informe N” 429-2006-MEM-
DGM/PDM, mediante Resolución N” 04-2006-EM-DGM/CONT, de fecha 27 de junio de
2006, aprobó la modificación del Programa de Inversión en Exploración de EL
INVERSIONISTA por la suma de US$ 1 432 640,00 (Un Millón Cuatrocientos Treinta y
Dos Mil Seiscientos Cuarenta y 00/100 Dólares Americanos) para el periodo comprendido
entre enero y diciembre de 2006.

Posteriormente, la Dirección General de Minería mediante Resolución de fecha 11
de julio de 2006, precisó que sólo las concesiones mineras Jehuamarca 3, Jehuamarca 4,
Jehuamarca 5-05, Joncojirca 1-05, Joncojirca 2-05, Joncojirca 3-05, Joncojirca 4-05,
Joncojirca 5-05, Joncojirca 6-05, Cielo 8-03, Cielo 13-05, Cielo 14-05, Cielo 15-05, Cielo
16-05, Cielo 17-05, Cielo 18-05, Cielo 19-05, Cielo 20-05, Cielo 21-05 y Palla Palla 01-04
deberán ser incorporadas en el Anexo lIl de EL CONTRATO.

MINISTERIO OE ENERGIA Y MINAS |
OPDM - DGM

117
FOLIO: A a

Números

MINISTERIO DE ENERGIA Y MINAS | o
| nas

CLÁUSULA SEGUNDA: Modificación del Contrato de Inve
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como los Anexos | y Il del Contrato de
Inversión en Exploración suscrito con fecha 31 de enero de 2005.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1. por un

e monto de US$ 3 095 960,00 (Tres Millones Noventa y Cinco Mil Novecientos Sesenta y
00/100 Dólares Americanos) en un plazo de veinticuatro (24) meses contados a partir de
enero de 2005 a diciembre de 2006.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en

Exploración.
yy ; El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
O considerar que las inversiones correspondientes desde enero a diciembre de 2006,

ascienden a la suma de US$ 1 432 640,00 (Un Millón Cuatrocientos Treinta y Dos Mil
Seiscientos Cuarenta y 00/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll del Contrato de Inversión en

Exploración.
/ El Anexo lll de EL CONTRATO se modifica en el sentido de incorporar las
A $) concesiones mineras siguientes:
Dor TTEM_| NOMBRE DE CONCESIÓN [| CÓDIGO UNICO | HECTÁREAS
1 JEHUAMARCA 3 010155305 900
2 JEHUAMARCA 4 010155405 900
3 JEHUAMARCA 5-05 010138905 600
4 JONCOJIRCA 1-05 010139505 100
5 JONCOJIRCA 2-05 010139605 100 |
6 JONCOJIRCA 3-05 010139705 100
7 JONCOJIRCA 4-05 010139805 1000
8_/ JONCOJIRCA 5-05 010139905 1000
9 JONCOJIRCA 6-05 010140005 300
10/| CIELO 8-03 010372803 133.90
11 CIELO 13-05 010378205 300
12 CIELO 14-05 010378105 300
13 CIELO 15-05 010380305 100
14 CIELO 16-05 010378305 600
) 15 CIELO 17-05 010377905 600 +
MA) 16 7 CIELO 18-05 010380205 150 -
/ Y 17 CIELO 19-05 010378005 46.92

MINISTERIO DE ENvis

DPDM - Dist
713
l FoLI0: o
Números —
MINISTERIO DE ENERGIA Y MINAS h ¡
' as O]
18 * CIELO 20-05 010380405 213 OS
19 CIELO 21-05, 010380105 156.80
20 | PALLAPALLA 01-04 | 010083104 152.72

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 31 de enero de 2005 se mantienen vigentes, en tanto no
contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 15 días del mes de agosto de 2006.

MINISTERIO DE ENERGIA Y ¡
DPDM - DGM
719

¡ FOLIO: ——

Números

ANEXO N* |
eras
ASC PERU LDC (Sucursal Perú)————— “== ma
CRONOGRAMA DE INVERSIÓN EN EXPLORACIONES
2005 - 2006
(US$)

[1.- Administración Lima

12.- Mapeo Geológico, Trincheras, Toma de Muestras
13.- Levantamiento Topográfico

14.- Análisis de Muestras Mineras

5.- Programa de Perforación

[6.- Obras Civiles

16.- Estudios Geofísicos

18.- Nuevas Propiedades Mineras 1.14
9.- Apoyo a la comunidad y Entes Educativos

10.- Gastos de Terrenos Superficiales

11.- Estudio de Medio Ambiente

12.- Otros Gastos

13.- Pago de Vigencia

114.- Evaluación Económica

si

ERGIA Y MINA

- DGM

MINISTERIO DE EN

DPDM

úmeros

|
|
|
|

A

Leras

1

SINOIDVYO14X3 N3 NOISYJANI 30 VIAVUDONOYO
(nied ¡esinons) 907 NUAd ISV

LoN OX3NV

EONLUQuOo3 UQIDENeA3 =p)
erueba ap oBed - eL

S0JSe9 SONO —ZL.

aJUSIQuIY OIPeJA ap OJPMIS3 —L 4
soJeryuedng souaua | ep sojseg -0)
somJeonp3 sejuz Á pepiunuwoo ej e oAody -'8
SeJ9uIN SepepaldoJg Seran -8|

509/5089 So/pnis3 -9|

Saito Se1go -9]
UQIDEJOJJ3d AP RUIBIDOJd —S|

SBJBUIJN SENSINIA OP SISIPUY -p|

coyes6odo| oJUSIeJueno7 E

SENSININ SP BUIO 'SEJSYDUL | “00B9|03H OSARN -"Z|

$e
—

Letras

DPDM - DGM

MINISTERIO DE ENERGIA Y Mia
FOLIO:

|
!
|

f

S3INOI9V4O1dX3 N3 NOISYJANI 30 VINVIDONOYI
(pued ¡esinons) 907 NYUad SV

IloN OX3INV

AAA
e1ouab|p op OBeg -"E1|

(939 'uppeJuau1py 'sojuawedueo) SOJseg sono -"ZL|
aJUSIquIY OIPay ap OIPnis3 ="LL

SoJepoJedng Soue.9 | ep SoJseg 0)

SOANe9np3 sejuz Á pepiunuoo ej e oÁody -"6|
SEJOU!N SOPepaldoJg Sernany -'gl

S00ISJO99) SOIPMS3 9)

(018 'sesajauJeo "seyoos) ap U9/PINASUOD) SAID SPIJO -9|
UOIDBJOJSd SP PUIRIBOLd -"G

SeJQUIAN SENSANA SP SISIBUY -p|

ooyelbodo | oJUSIWejuera” - El

SENSanA Sp eo | “sesayoun | “ooibojoao oadey -z|

MINISTERIO DE ENERGIA Y MINAS

me
>

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Segunda Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ing. Edmundo
de la Vega Muñoz, identificado con Documento Nacional de Identidad N” 08208227,
autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y modificatoria,
aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en Av. Las Artes Sur N”
260, San Borja, Lima 41, a quien en adelante se denominará el ESTADO, y de la otra
parte la empresa, ASC PERU LDC (Sucursal Perú), identificada con RUC N*
20297299051, con domicilio en Calle Aricota N” 106, piso 8, urbanización Tambo de
Monterrico, distrito de Surco, provincia y departamento de Lima, representada por su
Apoderado, el señor Hugo Humberto Alburquerque Cardoza, con facultades inscritas en el
Asiento 005 y 006, de la Ficha N” 40292 del Libro de Sociedades Contractuales y Otras
Personas Jurídicas del Registro Minero, a quien en adelante se le denominará “EL
INVERSIONISTA”;

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Segunda Adenda
al Contrato de Inversión en Exploración suscrito el 31 de enero de 2005, al amparo de lo
dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto Supremo N” 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
Segunda Adenda al contrato referido en la cláusula precedente, la misma que se
insertará, conjuntamente con la Resolución Ministerial N” 384-2006-MEM/DM, de fecha 4
de agosto de 2006, que designa al ingeniero Edmundo de la Vega Muñoz como Director
General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 27 de abril de 2007

ESTADO PE NO

Por:

LA VEGA MUÑOZ
MINERÍA

EDMUNDO
DIRECTOR GENERAL

DN
ASC PERU LDC (Sugursal Peru)
|

Por: pal Y

HUGO HUMBERTO ALBÚRQUERQUE
APODERADO

MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y ASC PERU LDC (Sucursal Perú)

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería, Ing. Edmundo de la Vega Muñoz, identificado con Documento Nacional de
Identidad N* 08208227, autorizado por el artículo 13” del Reglamento de la Ley N* 27623
y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
denominará el ESTADO); y,

(ii) La empresa ASC PERU LDC (Sucursal Perú), identificada con RUC N*

20297299051, con domicilio en Calle Aricota N” 106, piso 8, urbanización Tambo de

Wu Monterrico, distrito de Surco, provincia y departamento de Lima, representada por su

Apoderado, el señor Hugo Humberto Alburquerque Cardoza, con facultades inscritas en el

Asiento 005 y 006, de la Ficha N” 40292 del Libro de Sociedades Contractuales y Otras

Personas Jurídicas del Registro Minero, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 31 de enero de 2005. En dicho contrato EL INVERSIONISTA se
compromete a ejecutar inversiones en exploración por un monto de US$ 2'278,300.00
-— (US$ 1'663,320.00 por el año 2005 y US$ 614,980.00 por el año 2006) en ciento once

“A (111) concesiones mineras. Posteriormente, con fecha 15 de agosto de 2006, se suscribió
una Adenda al contrato antes mencionado, indicándose que EL INVERSIONISTA se
compromete a invertir US$ 1'432,640.00 (Un Millón Cuatrocientos Treinta y Dos Mil
Seiscientos Cuarenta y 00/100 Dólares Americanos) en el año 2006, ascendiendo la
inversión total a US$ 3'095,960.00 (Tres Millones Noventa y Cinco Mil Novecientos
Sesenta y 00/100 Dólares Americanos).

EL INVERSIONISTA mediante escrito N” 1658941, de fecha 28 de diciembre de
Y 2006, solicitó por segunda vez la modificación de su Programa de Inversión de US$
ó 3'095,960.00 a US$ 4'931,532.00 para el periodo comprendido entre enero de 2005 y

7. diciembre de 2007. Posteriormente, mediante escrito N” 1665856, de fecha 30 de enero
vd de 2007, solicitó se excluya a las concesiones mineras JEHUAMARCA 3, código
4 010155305; JEHUAMARCA 4, código 010155405; LAGU 1-03, código 010155703; LAGU
2-03, código 010155803; PEÑA AZUL 2, código 010003203; PEÑA AZUL 3, 010003303;
SAGOLLAN 10-03, código 010272503; SAGOLLAN 11-03, código 010272603:
SAGOLLAN 12-03, código 010272703; SANTA ROSA 16-F 1, código 010153502 y
SANTA ROSA 186 1, código 010153602.

La Dirección General de Minería, basada en el Informe N” 225-2007-MEM-

DGM/PDM, mediante Resolución N* 006-2007-EM-DGM/CONT, de fecha 09 de abril de

2007, aprobó la modificación del Programa de Inversión en Exploración de EL

W INVERSIONISTA por la suma de US$ 1'835,572.00 (Un Millón Ochocientos Treinta y
S Y Cinco Mil Quinientos Setenta y Dos y 00/100 Dólares Americanos) para el periodo
MINISTERIO DE ENERGIA Y MINAS

comprendido entre enero y diciembre de 2007, por lo que la inversión total asciende a
US$ 4'931,532.00. Asimismo, ordenó la exclusión de las concesiones mineras
JEHUAMARCA 3, código 010155305; JEHUAMARCA 4, código 010155405; LAGU 1-03,
código 010155703; LAGU 2-03, código 010155803; PEÑA AZUL 2, código 010003203;
PEÑA AZUL 3, 010003303; SAGOLLAN 10-03, código 010272503; SAGOLLAN 11-03,
código 010272603; SAGOLLAN 12-03, código 010272703; SANTA ROSA 16-F 1, código
010153502 y SANTA ROSA 18G 1, código 010153602.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como los Anexos | y II! del Contrato de
Inversión en Exploración suscrito con fecha 31 de enero de 2005.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
de Exploración quedará redactado en los siguientes términos: “Por medio del presente
Contrato, EL INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del
mismo, inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por
un monto de US$ 4'931,532.00 (Cuatro Millones Novecientos Treinta y Un Mil Quinientos
Treinta y Dos y 00/100 Dólares Americanos), en un plazo de treinta y seis (36) meses
contados a partir de enero de 2005 a diciembre de 2007.”

CLÁUSULA QUINTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde enero a diciembre de 2007,
ascienden a la suma de US$ 1'835,572.00 (Un Millón Ochocientos Treinta y Cinco Mil
>. Quinientos Setenta y Dos y 00/100 Dólares Americanos), el mismo que se adjunta.

=> CLÁUSULA SEXTA: Excluir concesiones mineras del Anexo lll del Contrato
de Inversión en Exploración.

Se excluye del Anexo lll de EL CONTRATO las concesiones mineras:
JEHUAMARCA 3, código 010155305; JEHUAMARCA 4, código 010155405; LAGU 1-03,
código 010155703; LAGU 2-03, código 010155803; PEÑA AZUL 2, código 010003203;
PEÑA AZUL 3, 010003303; SAGOLLAN 10-03, código 010272503; SAGOLLAN 11-03,
código 010272603; SAGOLLAN 12-03, código 010272703; SANTA ROSA 16-F 1, código
010153502 y SANTA ROSA 18G 1, código 010153602.

CLÁUSULA SÉTIMA: Salvaguarda
Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en

Exploración suscrito con fecha 31 de enero de 2005 se mantienen vigentes, en tanto no
contradigan lo dispuesto en la presente adenda.

MINISTERIO DE ENERGIA Y MINAS

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tengr, en Lima, alos 27 días del mes de abril de 2007.

12.- Mapeo Geológico, Trincheras, Toma de Muestras
[3.- Levantamiento Topográfico

14.- Análisis de Muestras Mineras

15.- Programa de Perforación

16.- Obras Civiles
16.- Estudios Geofísicos
18.- Nuevas Propiedades Mineras

19.- Apoyo a la comunidad y Entes Educativos
110.- Gastos de Terrenos Superficiales

11.- Estudio de Medio Ambiente

112.- Otros Gastos

113.- Pago de Vigencia
Evaluación Económica

ANEXO 1

ASC PERU LDC
CRONOGRAMA DE INVERSIÓN EN EXPLORACIONES
2005 - 2007

(US$)

161,250|

46,700|

Po/LuQuo93 UOIOen|enz - y! |
eruabia ap Bed - El
SO]Seg) SONO 2
aJualquiy OIPaJA ap OlPnys3 LL
sajeroedns soue4Je 1 ep soJseg 0)

SOAE9Np3 sajuz Á pepiunwoo ej e oÁody -'6|
SeJOuI]y sepe

s00/s039 soipnis3 -'9|

Sa/IA19 Se1go -9|

UOIDEJOJ3H SP PURIDOJd -G|

SeJOuIy SENSaNpy ap SISBUy - |

ooesbodo] OJUSIIeJueAS7] - El

SEJSsenA Sp euJo | 'sesaydun] 'ooiboj0as oadey -z|

1d0J 4] SEASNN — 8]

s007 ONV
SINOI9VHO1dX3 N3 NOISY3ANI 30 VINVUDONOYO
9071 Nyu3d DSV

LOX3NV
erousbip ap oBed - El!
(032 'UolDeJuaWIpy 'soJuaweduweo) soJseo sono - 21
aJUaIquiy OIPaJA 9p OlPMS3 = 14

sajeniyadns souaJa | ep sojseg -0L

SOM)2onp3 Sajuz Á pepiunuwos ej e oAody -'6
SEJOUIN SOPepardoJd SEASMN -'8|

(oJ9 'seJajaJjeo "Seyoos] UO/DONIISUOD) SAND SEIJO 9
UOIDBJOP9A SP PWBIOsJH —S|

SEJaUuIA SENSININ SP SISIBUY =p

ooyesbodo/ oJuaILejueno7 E]

SEJSaNAN SP BUIO| 'SEJAYIUL | 'odBoy0aIH oSde y - z|

(ssn)
9007 ONV
SINOIDVYOIdX3 N3 NOISYJANI 30 VANVYDONOYO
907 Ny3id OSV

LOX3NV
2007 ONV
S3NOI9VHO"1dX3 N3 NOISY3ANI 30 VINVADONOYI
901 N43d ISV

| OX3NV

(032 'uoDeJuauIy 'sojuawedueo) sojses sono -z1.
ajuelquiy OIPa/y ap oIpnis3 ="L ||

sejelouedng soua1Ja | ap sojseg -01|

sOANeonp3 sejuz Á pepiunuoo ey e ofody 6
SEJauIy SOPepaldos4 SEASNN 8

S00/S|/099 SO/PNIS3 —"L|

(919 'SeJaJaeo “seyoos) U9ININASUOD) SAID SEIIO —9|
UO/DeJoJJad Sp eueJboJd -'S|

SEJOUIJN SEJISONYY SP SISIIBUY =p]

o0e1Bodo | OJUa/Wejueno7 -g

SeJsan|y ap euo | *sesayoun 1 'o91b9j0as) oade -z|

[PETEREET
